Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/19/2020, with respect to the rejection(s) of claim(s) 1, 7 and 14 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lutz (US 2011/0199239 A1). Lutz teaches a modern touchscreen for a vehicle that could be simple substitute for the traditional display and input device of Feyereisen. As a result, a user of Feyereisen and Lutz could apply touch input directly to the displayed information rather than use another separate input device. Furthermore, Feyereisen’s system provides a forward-looking cockpit view of the vehicle (Para. 0023). Therefore, it is a heads up display system. And, Dwyer teaches the limitation “an awareness-enhancing indicator comprising a peripheral graphic for illuminating the single interactive display substantially around its periphery” (Fig. 2 element 105). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Feyereisen et al. (US 2014/0285661 A1, hereinafter “Feyereisen”) in view of Lutz et al. (US 2011/0199239 A1, hereinafter “Lutz”) and Varga et al. (US 2013/0162632 A1, hereinafter “Varga”).

As to claim 1, Feyereisen (Fig. 2) discloses a method for displaying information and receiving commands for directing a vehicle (Para. 0030), comprising:
displaying a real-time external view captured by a camera mounted to the vehicle on a single touch-screen instrument panel (Para. 0024);
overlaying one or more real-time interactive navigational displays over the real-time external view (Para. 0016, 0027, the user can interact with the navigational display), the one or more real-time navigational displays adapted to receive touch inputs from a user such that the user maintains a heads-up view via the real-time external view while directing the vehicle (Para. 0016, touchscreen).
Feyereisen does not explicitly disclose (although it teaches that a user can interact with the touchscreen navigation system) a single touch-screen instrument panel display; and
overlaying a touchable icon over a nearby vehicle or a geographical location visible in the real-time external view such that an indication received via touch input displays information about the 
determining whether the real-time distance is less than one or more predetermined distance levels; and
displaying an alert on the single touch-screen instrument panel based on the one or more predetermined distance levels. 
However, Lutz teaches a single touch-screen instrument panel display (Fig. 5; Para. 0100). 
It would have been obvious to one of ordinary skill in the art to improve the base device of Feyereisen. Lutz, as disclosed above, teaches a known system of a single touch-screen instrument panel display that would be applicable to the base device of Feyereisen. One of ordinary skill in the art would have recognized that such a combination would have yielded predictable results and resulted in an improved system (Lutz; Para. 0172). 
And, Varga teaches overlaying a touchable icon over a nearby vehicle or a geographical location visible in the real-time external view such that an indication received via touch input displays information about the nearby vehicle or geographical location (Fig. 31: Para. 0120,  icon of the house number is shown above the house and details are provided of the selected house; as discussed above Lutz teaches a touch screen device that uses touch inputs for selection) , wherein the information about the nearby vehicle or geographical location includes a real-time distance from the nearby vehicle or geographical location (Fig. 27; Para. 0116);
determining whether the real-time distance is less than one or more predetermined distance levels (Para. 0116, a distance at which the turn indicator is shown); and
displaying an alert (132) on the single touch-screen instrument panel based on the one or more predetermined distance levels (Para. 0116, showing turn indicator).


As to claim 2, Feyereisen discloses the method of claim 1, wherein overlaying the one or more real-time interactive navigational displays comprises overlaying a navigational guide over the real-time external view, the navigational guide having one or more path indicators associated with spatial coordinates corresponding to the real-time external view for providing a real-time graphical
representation of a navigational path (Fig. 2 element 206; Para. 0019, 0028-0030). 

 	As to claim 4, Feyereisen discloses the method of claim 1, further comprising overlaying one or more user interfaces for displaying vehicle or flight information and receiving commands via touch input through the touch screen instrument panel display (Para. 0016; as disclosed above Lutz teaches a touchscreen device for receiving inputs). 

As to claim 6,  Feyereisen discloses the method of claim 1, further comprising modifying the real-time external view by overlaying a synthetic view based on an infrared real-time image such that the external real-time view is enhanced by the synthetic view (Para. 0028-0029). 

Claim(s) 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Feyereisen in view of Lutz, Varga and Dwyer (US 2014/0266664 A1, hereinafter “Dwyer”).

As to claim 7, Feyereisen (Fig. 2) a heads-up display for a vehicle (Para. 0014), comprising: 

a real-time external view (206) provided by a camera (Fig. 1 element 118) mounted to the vehicle, the real-time external view substantially spanning the single interactive display (Fig. 2 element 206; Para. 0028); and 
a computer having a non-transitory memory for storing software instructions and a processor
for executing the software instructions (Fig. 1 element 106; Para. 0017), the computer enabling: 
at least one user interface overlaying the real-time external view to display navigational or travel
information and to receive indications for directing the vehicle and managing the navigational and travel
information (Fig. 2 elements 212, 216, 218; Para. 0030); and 
a navigational display overlaying a feature visible in the real-time external view (Para. 0033-0036 0040, projected alerts), 
an awareness-enhancing indicator comprising a peripheral graphic for illuminating the single interactive display based on a distance from the feature visible in the real-time external view (Para. 0027-0029, a predefined color is assigned on a terrain based on a real-world location from the aircraft if it is identified as hazardous). 
Feyereisen does not explicitly disclose a single interactive display enabling user inputs to be made through the display; and
a touchable icon displayed overlaying the real-time external view that highlights the feature visible in the real-time external view such that an indication received via touch input displays information about the feature, and
an awareness-enhancing indicator comprising a peripheral graphic for illuminating the single interactive display substantially around its periphery.
enabling user inputs to be made through the display (Fig. 5; Para. 0100).
It would have been obvious to one of ordinary skill in the art to improve the base device of Feyereisen. Lutz, as disclosed above, teaches a known system of a single touch-screen instrument panel display that would be applicable to the base device of Feyereisen. One of ordinary skill in the art would have recognized that such a combination would have yielded predictable results and resulted in an improved system (Lutz; Para. 0172). 
And, Varga teaches a touchable icon that highlights the feature visible in the real-time external view such that an indication received via touch input displays information about the feature (Fig. 31: Para. 0120,  icon of the house number is shown above the house and details are provided of the selected house; as discussed above Lutz discloses a touchscreen device).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Varga to show details of a selected location in the device disclosed by Feyereisen. The combination would have been predictable (Varga; Para. 0120). 
And, Dwyer teaches an awareness-enhancing indicator comprising a peripheral graphic for illuminating the single interactive display substantially around its periphery (Fig. 2 element 105; Para. 0048). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Dwyer to include a peripheral warning system in the device disclosed by Feyereisen/Varga. The motivation would have been to display the different level of warning to the user of the device (Dwyer; Para. 0006). 

As to claim 10, Feyereisen discloses the heads-up display of claim 7, wherein the feature is selected from the group consisting of vehicles, origin locations, destination locations, and geographical locations (Para. 0043, 0040). 
As to claim 11, Feyereisen discloses the heads-up display of claim 7, wherein the navigational display comprises a navigational guide having one or more route indicators associated with spatial coordinates corresponding to the real-time external view for providing a real-time graphical
representation of a navigational path (Fig. 2 element 206; Para. 0019, 0028-0030). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feyereisen, Lutz, Varga and Dwyer as applied to claim 7 above, and further in view of Kolbe et al. (US 2014/0032103 A1, hereinafter “Kolbe”).

As to claim 8, Feyereisen does not explicitly disclose the heads-up display of claim 7, wherein the single interactive display substantially extends across a user compartment of the vehicle in front of a plurality of user seats.
However, Kolbe teaches disclose the heads-up display of claim 7, wherein the single interactive display substantially extends across a user compartment of the vehicle in front of a plurality of user seats (Fig. 1 element 24; Para. 0006-0007). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kolbe to have a display system extend across a user compartment of the vehicle in the device disclosed by Feyereisen. The motivation would have been to provide access to the display system to a plurality of people in the vehicle (Kolbe; Para. 0007). 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feyereisen, Lutz, Varga and Dwyer as applied to claim 7 respectively above, and further in view of Velazquez (US 2015/0067727 A1, hereinafter “Velazquez”).
As to claim 13, Feyereisen discloses the heads-up display of claim 7, further comprising an awareness-enhancing indicator highlighting the at least one user interface for displaying navigational or vehicle information pertaining to a condition that requires attention (Para. 0029, assigning a predefined color around a terrain if it is identified as hazardous). 
Feyereisen does not explicitly disclose highlighting a button of a menu corresponding to the at least one user interface.
However, Velazquez teaches highlighting a button of a menu corresponding to the at least one user interface (Para. 0042).
It would have been obvious to one of ordinary skill in the art, to combine the teaching of Velazquez to generate a button or a selectable field in the case of emergency in the system disclosed by Feyereisen/Lutz/Varga/Dwyer. The motivation would have been to activate a defined action when the button is pressed (Velazquez; Para. 0042). 

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feyereisen, Lutz and Sarnoff et al. (US 2014/0380232 A1, hereinafter “Sarnoff”).

As to claim 14, Feyereisen (Fig. 2) discloses an instrument panel (200) for a vehicle (Para. 0025), comprising:
a display displaying a real-time external view captured by a forward-facing camera (Para. 0023-0024), the real-time external view substantially spanning the touch screen (Fig. 2);
a computer having a non-transitory memory for storing software instructions and a processor for executing the software instructions, the computer overlaying at least one user interface over the real-time external view for displaying navigational or vehicle information (Para. 0026-0027) and 
Feyereisen does not disclose a touchscreen displaying user interface;
the at least one user interface comprises a pin icon, the pin icon is touchable for toggling between an active mode and an inactive mode;
in the active mode, the pin icon is highlighted and the at least one user interface remains stationary on a portion of the touch screen such that touch gestures made into the touch screen may be used to manipulate features within the at least one user interface; and
in the inactive mode, the pin icon is not highlighted and the at least one user interface is moveable to a desired location on the touch screen by touch gestures within the at least one user interface.
However, Lutz teaches a touch screen displaying user interface (Fig. 5; Para. 0100). 
It would have been obvious to one of ordinary skill in the art to improve the base device of Feyereisen. Lutz, as disclosed above, teaches a known system of a single touch-screen instrument panel display that would be applicable to the base device of Feyereisen. One of ordinary skill in the art would have recognized that such a combination would have yielded predictable results and resulted in an improved system (Lutz; Para. 0172). 
However, Sarnoff teaches comprises a pin icon (Para. 0023, pinning item as a favorite), the pin icon is touchable for toggling between an active mode and an inactive mode (Fig. 2 element 130a, expanded folder interpreted as active mode, and collapsed folder interpreted as inactive mode);
in the active mode, the pin icon is highlighted (Para. 0013) and the at least one user interface (Fig. 2 element 130b) remains stationary on a portion of the touch screen such that touch gestures made into the touch screen may be used to manipulate features within the at least one user interface (Para. 0036, the container 130b remains unchanged); and

It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Sarnoff to include pinning functionality in the device disclosed by Feyereisen/Lutz. The motivation would have been to mark items as desired (Sarnoff; Para. 0023). 

As to claim 17, Feyereisen discloses the instrument panel of claim 14, wherein the at least one user interface includes a navigational aid for displaying a traffic guide (Para. 0040).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Whitlow et al. (US 2010/0231418 A1) discloses a heads up display system for an aircraft (Fig. 2). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625             

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625